The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
*477When this case was here, upon appeal by the intervenors from an order directing them to pay over to the receiver the funds, which they had received as assignees in bankruptcy, we decided, that in consequence of the proceedings in bankruptcy being coram non judice, they held the fund which they had obtained by the order of the Court, as the custodians of the Court. There was nothing indeed, except the name, in which they differed in character from regularly appointed receivers. Had we not taken this view of their condition, we could not have sustained the summary order of the Court requiring them to pay the money to the receiver, and which, in the event of their refusal, subjected them to the penalties of contempt. They would simply have been liable to be sued for the money like any other creditor.
It follows necessarily, that as they were bound to obey the orders of the chancellor in their relation to the fund, as well as regarded its safe custody as its return, they are correlatively entitled to the protection of the Court against all loss for disbursements which were necessary and proper, and such as a reasonable and prudent man, acting as receiver, would have been justified and sustained in expending.
The order of the Court to the referee is too narrow to do complete justice to the intervenors, and it must be set aside. Another order must be made by the Court below, directing the referee to take evidence and report fully as to each item of the account of disbursements, the cause or services for which each was made by the intervenors, and the reasonableness of the price charged. Upon the report coming in, it will be subject to exceptions by both parties to the controversy, and upon such exceptions, it will be the duty of the Court to decide upon the merits of every disputed item of the account, and allow or disallow the same.